UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH MELVILLE,
                             Plaintiff,                      19-CV-10919 (CM)

                    -against-                                ORDER OF DISMISSAL AND
                                                             TO SHOW CAUSE UNDER
MRS. BRABRA FIALO,                                           28 U.S.C. § 1651
                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. By order dated December 13, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For

the reasons set forth below, the Court dismisses the complaint as frivolous and for failure to state

a claim upon which relief may be granted and grants Plaintiff 30 days’ leave to show cause why

an order should not be entered barring him from filing any future action IFP in this Court without

prior permission.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Keith Melville brings this complaint using the Court’s general complaint form.

He does not specify the basis for the Court’s jurisdiction or what federal constitutional or

statutory rights have been violated. Although Plaintiff does not explicitly invoke the Court’s

diversity of citizenship jurisdiction, he does state that he is a citizen of New Jersey and that

Defendant is a citizen of New York. Plaintiff asserts that the events giving rise to his claims

occurred at the Department of Motor Vehicle on Fordham Road in the Bronx in 2005, and the

“Empire Precint [sic]” in Brooklyn in 2010.



                                                   2
       Plaintiff’s allegations are largely incomprehensible. A review of the Court’s records

reveals that Plaintiff has filed four other cases in this Court against the same Defendant. See

Melville v. Fiala, ECF 1:18-CV-5174, 4 (S.D.N.Y. July 11, 2018) (listing cases). Three of the

prior cases were dismissed as frivolous. Id.

                                            DISCUSSION

       Under the in forma pauperis statute, a court must dismiss a case if it determines that the

action is frivolous or malicious. 28 U.S.C. §1915(e)(2)(B)(i). A claim is “frivolous when either:

(1) the factual contentions are clearly baseless, such as when allegations are the product of

delusion or fantasy; or (2) the claim is based on an indisputably meritless legal theory.”

Livingston, 141 F.3d at 437 (internal quotation marks and citation omitted). Moreover, a court

has “no obligation to entertain pure speculation and conjecture.” Gallop v. Cheney, 642 F.3d 364,

368 (2d Cir. 2011) (finding as frivolous and baseless allegations that set forth a fantastical

alternative history of the September 11, 2001 terrorist attacks).

       After reviewing Plaintiff’s complaint, the Court finds that the complaint lacks any

arguable basis in law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). Plaintiff’s

factual allegations rise to the level of the irrational, and there is no legal theory on which he may

rely. See Livingston, 141 F.3d at 437. Plaintiff’s complaint must therefore be dismissed as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).

       In deference to Plaintiff’s pro se status, the Court would normally direct Plaintiff to

amend his complaint, but the Court finds that the complaint cannot be cured with an amendment.

Where an amendment would be futile, leave to amend is not required. Hill v. Curcione, 657 F.3d

116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (court may

dismiss complaint sua sponte and without providing leave to amend “where the substance of the

claim pleaded is frivolous on its face”).
                                                  3
                                     LITIGATION HISTORY

        By order dated July 11, 2018, the Court warned Plaintiff that further duplicative or

frivolous litigation in this Court would result in an order pursuant to 28 U.S.C. § 1651, barring

him from filing new actions IFP without prior permission. See Melville, ECF 1:18-CV-5174, 4.

        In light of this litigation history, Plaintiff is ordered to show cause why he should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”).

        Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon him.

If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does

not set forth good cause why this injunction should not be entered, he will be barred from filing

any further actions IFP in this Court unless he first obtains permission from this Court to do so.

                                           CONCLUSION

        The Clerk is directed to mail a copy of this order to Plaintiff and note service on the

docket. The Clerk of Court is further instructed to hold this matter open on the docket until a

civil judgment is entered.

        The complaint, filed IFP under 28 U.S.C. § 1915(a), is dismissed as frivolous and for

failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii).

        Plaintiff shall have thirty days to show cause why an order should not be entered barring

him from filing any future action IFP in this Court without prior permission. A declaration form

is attached to this order.

                                                   4
         The Court’s July 11, 2018 warning remains in effect.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 23, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
